Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Tolstoy et al. (USPN 20200089587A1) in view of Clark et al. (USPN 20030065861A1) in further view of Maskalik et al. (USPN 20170063674A1).
As per claims 1,9, Tolstoy et al. discloses a computer-implemented method for scaling resources of a secondary network for disaster recovery, the method comprising: in response to a disaster recovery event at a primary (paragraphs 0041,0042 – remote mainframe detects a failover event occurring at the local mainframe), the disaster recovery notification including latest resource demands of workloads on the primary (paragraph 0043-0044 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024); generating a scale-up recommendation for additional resources to the secondary by the secondary resource manager based on the latest resource demands of the workloads on the primary included in the disaster recovery notification (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe including scaling up); executing a scale-up operation for the additional resources to the secondary based on the scale-up recommendation from the secondary resource manager (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe which includes scaling up); and operating the secondary with the additional resources to run the workloads on the secondary (paragraphs 0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe which includes scaling up).
Tolstoy et al. fails to explicitly state transmitting a disaster recovery notification to a secondary resource manager of the secondary from a primary resource manager of the primary.
Tolstoy et al. does disclose remote mainframe detects a failover event occurring at the local mainframe in paragraphs 0041,0042.
Clark et al. discloses transmitting a disaster recovery notification to a secondary resource manager of the secondary from a primary resource manager of the primary in paragraph 0048 – a system master sends at the time of failover failure notification to the other system master.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sending failure notifications at the time of fail-over of Clark et al. in the remote mainframe detecting a failover event of Tolstoy et al. A person of ordinary skill in the art would have been motivated to make the modification because in response to a fault detection an action is initiated such as a failover as indicated in paragraphs 0047,0048.

Tolstoy et al. and Clark et al. fail to explicitly state a primary network, the secondary network.
	Tolstoy et al. does disclose first datacenter site and a second datacenter site in paragraph 0013 and these sites are in a network as disclosed in paragraphs 0013,0014.
Maskalik et al. discloses a primary network, the secondary network in paragraphs 0014,0015,0017 – on-premise datacenter in one cloud, private and a cloud data center in another cloud, public.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-premise datacenter in a private cloud and a cloud data center in a public of Maskalik et al. in the first datacenter site and second datacenter site of Tolstoy et al. A person of ordinary skill in the art would have been motivated to make the modification because datacenters are capable of being in different clouds for use as disclosed in paragraph 0017.

As per claims 2,10,18, Tolstoy et al. discloses wherein the additional resources include a plurality of host computers that are additionally needed in the secondary network to support the workloads and wherein executing the scale-up operation includes provisioning the plurality of host computers to the secondary network in parallel all at once (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe including scaling up and paragraphs 0015,0016 – the host computers are the one or more servers storing the virtual tape engines ,VTEs and tape drives).

As per claims 3,11, Tolstoy et al. discloses wherein the additional resources include only storage resources that are additionally needed in the secondary network to support the workloads and wherein executing the scale-up operation includes provisioning the storage resources to the secondary network (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe including scaling up).

As per claims 4,12, Tolstoy et al. discloses wherein the additional resources include only compute resources that are additionally needed in the secondary network to support the workloads and wherein executing the scale-up operation includes provisioning a plurality of compute-only host computers to the secondary network in parallel (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe including scaling up and paragraphs 0015,0016 – the host computers are the one or more servers storing the virtual tape engines ,VTEs and tape drives).

As per claims 8,16, Tolstoy et al. discloses further comprising interacting with a site recovery manager at the primary network to detect the disaster recovery event at the primary network by the primary resource manager (paragraphs 0041,0042 – remote mainframe detects a failover event occurring at the local mainframe based on heartbeat signals received from the local mainframe).

As per claim 17, Tolstoy et al. discloses a system comprising: A computer-implemented method for scaling resources of a secondary network for disaster recovery, the method comprising: memory (paragraph 0079 – persistent storage); and at least one processor (paragraph 0079 – one or more computer processors) configured to: in response to a disaster recovery event at a primary (paragraphs 0041,0042 – remote mainframe detects a failover event occurring at the local mainframe), the disaster recovery notification including latest resource demands of workloads on the primary (paragraph 0043-0044 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024); generating a scale-up recommendation for additional resources to the secondary by the secondary resource manager based on the latest resource demands of the workloads on the primary included in the disaster recovery notification (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe including scaling up); executing a scale-up operation for the additional resources to the secondary based on the scale-up recommendation from the secondary resource manager (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe which includes scaling up); and operating the secondary with the additional resources to run the workloads on the secondary (paragraphs 0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe which includes scaling up).
Tolstoy et al. fails to explicitly state transmitting a disaster recovery notification to a secondary resource manager of the secondary from a primary resource manager of the primary.
Tolstoy et al. does disclose remote mainframe detects a failover event occurring at the local mainframe in paragraphs 0041,0042.
Clark et al. discloses transmitting a disaster recovery notification to a secondary resource manager of the secondary from a primary resource manager of the primary in paragraph 0048 – a system master sends at the time of failover failure notification to the other system master.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sending failure notifications at the time of fail-over of Clark et al. in the remote mainframe detecting a failover event of Tolstoy et al. A person of ordinary skill in the art would have been motivated to make the modification because in response to a fault detection an action is initiated such as a failover as indicated in paragraphs 0047,0048.

Tolstoy et al. and Clark et al. fail to explicitly state a primary network, the secondary network.
	Tolstoy et al. does disclose first datacenter site and a second datacenter site in paragraph 0013 and these sites are in a network as disclosed in paragraphs 0013,0014.
Maskalik et al. discloses a primary network, the secondary network in paragraphs 0014,0015,0017 – on-premise datacenter in one cloud, private and a cloud data center in another cloud, public.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-premise datacenter in a private cloud and a cloud data center in a public of Maskalik et al. in the first datacenter site and second datacenter site of Tolstoy et al. A person of ordinary skill in the art would have been motivated to make the modification because datacenters are capable of being in different clouds for use as disclosed in paragraph 0017.

As per claim 19, Tolstoy et al. discloses wherein the additional resources include only storage resources or only compute resources that are additionally needed in the secondary network to support the workloads and wherein the at least one processor is configured to execute the scale-up operation that provisions the storage resources to the secondary network or a plurality of compute-only host computers to the secondary network in parallel (paragraphs 0044-0045,0066 – receives the latest DRC, disaster recovery configuration, which indicates the latest configuration indicated by most recent timestamp including resource allocations, as further indicated and explained in paragraphs 0022-0024 and indicates what changes need to be made at the remote mainframe including scaling up).

Claim(s) 7,15 are rejected under 35 U.S.C. 103 as being unpatentable over Tolstoy et al. (USPN 20200089587A1) in view of Clark et al. (USPN 20030065861A1) in view of Maskalik et al. (USPN 20170063674A1) in further view of Naveen et al. (USPN 20200076684A1).
As per claims 7,15, Tolstoy et al. and Clark et al. fail to explicitly state wherein the primary network is an on-premises software-defined data center and the secondary network is a software-defined data center in a public cloud computing environment.
Tolstoy et al. does disclose first datacenter site and a second datacenter site in paragraph 0013 and these sites are in a network as disclosed in paragraphs 0013,0014. 
Maskalik et al. discloses a primary network, the secondary network in paragraphs 0014,0015,0017 – on-premise datacenter in one cloud, private and a cloud data center in another cloud, public.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-premise datacenter in a private cloud and a cloud data center in a public of Maskalik et al. in the first datacenter site and second datacenter site of Tolstoy et al. A person of ordinary skill in the art would have been motivated to make the modification because datacenters are capable of being in different clouds for use as disclosed in paragraph 0017.
	Tolstoy et al., Clark et al. and Maskalik et al. fail to explicitly state on-premises software-defined data center; a software-defined data center in a public cloud computing environment.
Tolstoy et al. does disclose first datacenter site and a second datacenter site in paragraph 0013 and these sites are in a network as disclosed in paragraphs 0013,0014. Maskalik et al. discloses a primary network, the secondary network in paragraphs 0014,0015,0017 – on-premise datacenter in one cloud, private and a cloud data center in another cloud, public.
	Naveen et al. discloses on-premises software-defined data center; a software-defined data center in a public cloud computing environment in paragraph 0001 – software-defined datacenters on-premises datacenters and/or public cloud datacenters.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the software-defined datacenters that are on-premise datacenter and a public cloud datacenter of Naveen et al. in the on-premises datacenter in one cloud and cloud data center of Maskalik et al. and first datacenter site and second datacenter site of Tolstoy et al. A person of ordinary skill in the art would have been motivated to make the modification because software-defined datacenters are of various types as disclosed in paragraph 0001.

Claim Objections
Claim 17 is objected to because of the following informalities: The Examiner believes ‘A computer-implemented method for scaling resources of a secondary network for disaster recovery, the method comprising:’ should be removed from the preamble.  Appropriate correction is required.

Claims 5,6,13,14,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There was either no reason to combine with other prior art or could not be found.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113